DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poddar et al. (U.S. Patent No. 8,389,334).
Regarding to claim 1, Poddar teaches a method of manufacturing packages, wherein the method comprises:
providing an electrically conductive sheet being continuous at least in a mounting region (Fig. 1, step 100, Figs. 3A-E);
mounting first main surfaces of a plurality of electronic components on the continuous mounting region of the sheet (Fig. 1, step 102
forming interconnect structures for electrically coupling second main surfaces of the electronic components with the sheet, wherein the second main surfaces oppose the first main surfaces (Fig. 1, step 104, Fig. 3F); and
after the forming, structuring the sheet (Fig. 1, steps 110-120, Figs. 3I-L).
Regarding to claim 2, Poddar teaches the method comprises, prior to the structuring, at least partially encapsulating the electronic components and the interconnect structures by an encapsulant (Fig. 1, step 106, Fig. 3G).
Regarding to claim 3, Poddar teaches structuring the sheet to thereby form individual carriers for each package (Fig. 1, step 120, Figs. 3G-M).
Regarding to claim 4, Poddar teaches the method comprises separating a structure, obtained after the structuring of the sheet, into separate packages, each at least comprising one of the carriers, at least one of the electronic components, and at least one of the interconnect structures (Figs. 3L-M; column 7, lines 20-25).
Regarding to claim 7, Poddar teaches connecting at least a part of the sheet with a profiled structure and subsequently structuring at least part of the sheet using the profiled structure as mask (Fig. 1, steps 110-118; Figs. 3G-H; column 4, lines 21-24).
Regarding to claim 8, Poddar teaches the sheet has a thickness in a range between 30 μm and 3 mm (column 4, lines 35-37, anticipate with sufficient specificity: non-overlap range of 5-30 μm is extremely small in comparison with the claimed range of 30-30,000 μm).
Regarding to claim 13, Poddar teaches a package, comprises:
a carrier structured into a plurality of sub-structures spaced by at least one gap (Fig. 6F; column 8, lines 6-7);
at least one electronic component mounted with its lower main surface on carrier (Fig. 6F, electronic component 616 mounted with its lower main surface on carrier);
at least one interconnect structure electrically coupling an upper main surface of the at least one electronic component with the carrier (Fig. 6F; column 8, lines 14-16, interconnect structure 630 electrically coupling an upper main surface of the electronic component with the carrier); and
an encapsulant at least partially encapsulating the at least one electronic component and partially encapsulating the carrier in such a way that the at least one gap is non-encapsulated (Fig. 6F; column 8, lines 14-16, encapsulant 622 encapsulating the electronic component 616 and partially encapsulating the carrier in such a way that the at least one gap 604 is non-encapsulated).
Regarding to claim 14, Poddar teaches at least two opposing, laterally outmost sidewall portions of the package are exclusively formed by material of the encapsulant (Fig. 6F).
Regarding to claim 16, Poddar teaches substantially the entire lower main surface of the at least one electronic component is fully in electrically conductive contact with the carrier (Figs. 6F-I, substantially the entire lower main surface of the electronic component 616 is fully in electrically conductive contact with the carrier).
Regarding to claim 18, Poddar teaches the at least one interconnect structure is selected from a group consisting of a clip, a bond wire, and a bond ribbon (Fig. 6F, bond wire). 
Regarding to claim 19, Poddar teaches the at least one electronic component comprises at least one of the group consisting of a semiconductor chip, a power semiconductor chip, an active electronic device, a passive electronic device, a sensor, an actuator, and a micro-electromechanical system (Fig. 6F, a semiconductor chip.
Claims 1-7, 13-14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (U.S. Patent No. 8,084,299).
Regarding to claim 1, Tan teaches a method of manufacturing packages, wherein the method comprises:
providing an electrically conductive sheet being continuous at least in a mounting region (Figs. 11-12, element 74);
mounting first main surfaces of a plurality of electronic components on the continuous mounting region of the sheet (Fig. 13, element 42);
forming interconnect structures for electrically coupling second main surfaces of the electronic components with the sheet, wherein the second main surfaces oppose the first main surfaces (Fig. 14, element 47); and
after the forming, structuring the sheet (Figs. 16-21).
Regarding to claim 2, Tan teaches the method comprises, prior to the structuring, at least partially encapsulating the electronic components and the interconnect structures by an encapsulant (Fig. 14, element 51).
Regarding to claim 3, Tan teaches structuring the sheet to thereby form individual carriers for each package (Fig. 21).
Regarding to claim 4, Tan teaches the method comprises separating a structure, obtained after the structuring of the sheet, into separate packages, each at least comprising one of the carriers, at least one of the electronic components, and at least one of the interconnect structures (Fig. 21).
Regarding to claim 5, Tan teaches the method comprises structuring the sheet to thereby form a leadframe structure (Fig. 21, column 5, lines 59-60).
Regarding to claim 6, Tan teaches the method comprises forming blind holes in the sheet and subsequently mounting the electronic components in the blind holes (Fig. 12, blind hole 40).
Regarding to claim 7, Tan teaches connecting at least a part of the sheet with a profiled structure and subsequently structuring at least part of the sheet using the profiled structure as mask (Fig. 16, mask 78).
Regarding to claim 13, Tan teaches a package, comprises:
a carrier structured into a plurality of sub-structures spaced by at least one gap (Fig. 11, carrier structured into a plurality of sub-structures spaced by gap 77);
at least one electronic component mounted with its lower main surface on carrier (Fig. 13, electronic component 42 mounted with its lower main surface on carrier);
at least one interconnect structure electrically coupling an upper main surface of the at least one electronic component with the carrier (Fig. 14, interconnect structure 47 electrically coupling an upper main surface of the electronic component with the carrier); and
an encapsulant at least partially encapsulating the at least one electronic component and partially encapsulating the carrier in such a way that the at least one gap is non-encapsulated (Fig. 20, encapsulant 51 encapsulating the electronic component 42 and partially encapsulating the carrier in such a way that 77 is non-encapsulated).
Regarding to claim 14, Tan teaches at least two opposing, laterally outmost sidewall portions of the package are exclusively formed by material of the encapsulant (Fig. 21).
Regarding to claim 16, Tan teaches substantially the entire lower main surface of the at least one electronic component is fully in electrically conductive contact with the carrier (Figs. substantially the entire lower main surface of the electronic component 42 is fully in electrically conductive contact with the carrier 74).
Regarding to claim 18, Tan teaches the at least one interconnect structure is selected from a group consisting of a clip, a bond wire, and a bond ribbon (Fig. 14, bond wire). 
Regarding to claim 19, Tan teaches the at least one electronic component comprises at least one of the group consisting of a semiconductor chip, a power semiconductor chip, an active electronic device, a passive electronic device, a sensor, an actuator, and a micro-electromechanical system (Fig. 21, column 5, line 22, a semiconductor chip).
Regarding to claim 20, Tan teaches the at least one gap is filled with air (Fig. 11, gap 77 is filled with air).
Claims 1-5 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do  et al. (U.S. Patent No. 8,629,567).
Regarding to claim 1, Do teaches a method of manufacturing packages (Fig. 11, Fig. 12, Fig. 13), wherein the method comprises:
providing an electrically conductive sheet being continuous at least in a mounting region (Fig. 5, element 458);
mounting first main surfaces of a plurality of electronic components on the continuous mounting region of the sheet (Fig. 6, element 214);
forming interconnect structures for electrically coupling second main surfaces of the electronic components with the sheet, wherein the second main surfaces oppose the first main surfaces (Fig. 6, element 248); and
after the forming, structuring the sheet (Fig. 8; column 12, lines 55-64).
Regarding to claim 2, Do teaches the method comprises, prior to the structuring, at least partially encapsulating the electronic components and the interconnect structures by an encapsulant (Fig. 7, element 102).
Regarding to claim 3, Do teaches structuring the sheet to thereby form individual carriers for each package (Figs. 9-10).
Regarding to claim 4, Do teaches the method comprises separating a structure, obtained after the structuring of the sheet, into separate packages, each at least comprising one of the carriers, at least one of the electronic components, and at least one of the interconnect structures (Figs. 9-10; column 13, lines 35-45).
Regarding to claim 5, Do teaches the method comprises structuring the sheet to thereby form a leadframe structure (column 12, lines 3-4).
Regarding to claim 9, Do teaches a method of manufacturing packages (Fig. 11, Fig. 12, Fig. 13), wherein the method comprises:
providing an electrically conductive substantially continuous sheet (Fig. 5, element 458);
mounting a plurality of electronic components, having a vertical current flow during operation, on the sheet (Fig. 6, element 214; Fig. 11, element 1114; Fig. 12, element 1214;  Fig. 13, element 1362; column 6, lines 25-30, vertical current flows toward bottom side to ground);
at least partially encapsulating the electronic components by an encapsulant (Fig. 7, element 102; Fig. 11, element 1102; Fig. 12, element 1202;  Fig. 13, element 1302); and
after the encapsulating, patterning the sheet from a non-encapsulated back side of the sheet to thereby form individual carriers for each package (Figs. 8-11, Fig. 12, Fig. 13, column 12, lines 55-64).
Regarding to claim 10, Do teaches the method comprises forming, before patterning and in particular before at least partially encapsulating the electronic components, interconnect structures for electrically coupling upper main surfaces of the electronic components with the sheet on which lower main surfaces of the electronic components are mounted (Fig. 6, element 248; Fig. 11, element 1148; Fig. 12, element 1248; Fig. 13, element 1348).
Regarding to claim 11, Do teaches the method comprises singularizing a structure, obtained after patterning the sheet, into separate packages, each at least comprising one of the carriers, at least one of the electronic components, and a portion of the encapsulant (Figs. 9-13, column 13, lines 35-45).
Regarding to claim 12, Do teaches the method comprises singularizing the structure by removing material of the encapsulant without removing material of the sheet (Fig. 9, singularizing the structure by removing material of the encapsulant without removing material of the sheet. These portions of sheet 458 have been removed in step illustrated in Fig. 7).
Regarding to claim 13, Do teaches a package (Fig. 11, Fig. 13), comprises:
a carrier structured into a plurality of sub-structures spaced by at least one gap (Fig. 13; carrier structured into a plurality of sub-structures 1310/1318 spaced by gaps 1316);
at least one electronic component mounted with its lower main surface on carrier (Fig. 13, electronic components 1314/1362 mounted on carrier);
at least one interconnect structure electrically coupling an upper main surface of the at least one electronic component with the carrier (Fig. 13, elements  1348); and
an encapsulant at least partially encapsulating the at least one electronic component and partially encapsulating the carrier in such a way that the at least one gap is non-encapsulated (Fig. 13, elements 1302
Regarding to claim 14, Do teaches at least two opposing, laterally outmost sidewall portions of the package are exclusively formed by material of the encapsulant (Fig. 13).
Regarding to claim 15, Do teaches the at least one electronic component experiences a vertical current flow during operation (column 6, lines 25-30, vertical current flows toward bottom side to ground; column 25, lines 45-55, vertical flow from distribution layer 1336 to integrated circuit chip 1632, the integrated circuit component experiences vertical current flows form/to devices to/from metal levels above the devices during operation).
Regarding to claim 16, Do teaches substantially the entire lower main surface of the at least one electronic component is fully in electrically conductive contact with the carrier (Fig. 11).
Regarding to claim 17, Do teaches the at least one electronic component comprises at least one first electric terminal at the upper main surface and comprises at least one second electric terminal at the lower main surface (Fig. 13).
Regarding to claim 18, Do teaches the at least one interconnect structure is selected from a group consisting of a clip, a bond wire, and a bond ribbon (Fig. 13, bond wire). 
Regarding to claim 19, Do teaches the at least one electronic component comprises at least one of the group consisting of a semiconductor chip, a power semiconductor chip, an active electronic device, a passive electronic device, a sensor, an actuator, and a micro-electromechanical system (Fig. 13, a semiconductor chip).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (U.S. Patent No. 8,084,299), as applied to claim 13 above, in view of Otremba et al. (U.S. Patent Application Publication No. 2016/0056092).
Regarding to claim 17, Tan does not explicitly disclose the at least one electronic component comprises at least one first electric terminal at the upper main surface and comprises at least one second electric terminal at the lower main surface. Otremba discloses at least one electronic component comprises at least one first electric terminal at the upper main surface and comprises at least one second electric terminal at the lower main surface (Fig. 4C, electronic component 422 comprises first electric terminal at the upper main surface and comprises second electric terminal at the lower main surface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan in view of Otremba to comprise in the at least one electronic component at least one first electric terminal at the upper main surface and at least one second electric terminal at the lower main surface in order to provide a large current into the component.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828